Judgment reversed without considering the question of the weight of the evidence, and a new trial granted, costs to abide the event, because of the improper admission in evidence of the ordinance relating to the speed of certain vehicles.* The error was not cured by the denial of plaintiff’s request to charge, and the answer to his suggestion that* the jury could not have been influenced by this improper evidence is that the purpose óf counsel in introducing it could have been only to influence the jury upon the vital question involved, and we cannot say that it did not. Jenks, P. J., Thomas, Rich, Blackmar and Jaycox, JJ., concurred.

See N. Y. Code Ord., chap. 24, § 17, subd. 1.— [Rep.